Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7-14,16-21,23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200310932 A1(Hutchison) in view of US 10671480 B2(Hayes) and US 20170123920 A1 (Dhuse).
Regarding claim 1, Hutchinson teaches
A method of operating a data storage system, the method comprising:
receiving an I/O request to write a payload of data(fig 2:211; par 30 "In operation 211, the data structure is checked to determine if an I/O operation has been received for this strip of data since the drive has been marked as resting. ");
encoding the payload of data, wherein the encoded data payload comprises a plurality of encoded data payload portions(par 36 "The second is that the client does not provide all the data and the array has to calculate the update to parity. Typically, the remaining data may be read from disk and the array can calculate an incremental parity change and apply that, referred to as "parity increment". " calculating parity is an encoding.);
selecting suitable secondary storage units from a plurality of secondary storage units coupled to the data storage system(fig 1:130,140,150; par 21 "The storage pool 120 may include multiple storage drive arrays 130, 140, 150, for example, in the form of RAID arrays which may be DRAID arrays spread over a larger number of disks (not shown in this figure). Each storage drive array 130, 140, 150 may be referenced by a logical unit number (LUN) 111, 112, 113 as used by the storage controller 110. Each storage drive array 130, 140, 150 may include multiple disk drives, 131-134, 141-145, 151-153. A data operation reads or writes to a stride which is comprised of data strips and one or more parity strips, with each strip being on exactly one disk drive."), wherein:
the plurality of secondary storage units includes a first secondary storage unit that is being serviced(fig 1:133; par 24 "FIG. 1 illustrates a drive 133 in the first array 130 that is underperforming and for which the described method is used to allow the drive 133 to rest whilst using the distributed spare space 161, 162, 164 for handling I/O operations to the drive 133. "), the first secondary storage unit, while being serviced, is not excluded from being selected as one of the two or more secondary storage units(fig 2:202; par 27 "In operation 202, a data structure is provided for tracking reads and writes received for a drive that is marked as resting. The data structure may be any suitable resource in the storage system and many different implementations are envisaged. "), and
each of the encoded data payload portions are assigned to corresponding secondary storage units from the two or more secondary storage units(fig 2:216; par 34 "In such instances, the method may carry out the I/O operation 216 directly at the data of the distributed spare slot. If the data structure indicates that a write for the data has already been received since the drive was marked as resting, then the new host data may be written directly to the allocated distributed spare slot at the correct address. "); and
sending the plurality of encoded data payload portions to the two or more selected secondary storage units for storage, wherein the first secondary storage unit is one of the two or more selected secondary storage units, each encoded data payload portion is sent to the corresponding assigned secondary storage unit from the two or more selected secondary storage units,(fig 2:216; par 34 "In such instances, the method may carry out the I/O operation 216 directly at the data of the distributed spare slot. If the data structure indicates that a write for the data has already been received since the drive was marked as resting, then the new host data may be written directly to the allocated distributed spare slot at the correct address. ") wherein:
a first encoded data payload portion sent to the first secondary storage unit is redirected by the first secondary storage unit(fig 2:216; par 34 "In such instances, the method may carry out the I/O operation 216 directly at the data of the distributed spare slot. If the data : and
one or more other encoded data payload portions sent to one or more other selected secondary storage units of the two or more selected secondary storage units are written to the one or more other selected secondary storage units(fig 1: 130,140,150; par 21 “A data operation reads or writes to a stride which is comprised of data strips and one or more parity strips, with each strip being on exactly one disk drive.”).
However, Hutchinson does not specifically teach selecting two or more secondary storage units from a plurality of secondary storage units for storing the data, just that the parity data is generated and stored. 
On the other hand, Hayes teaches 
 A method of operating a data storage system, the method comprising:
receiving a request to write a payload of data(fig 6:602; col 12 ln 39-44 “The method initiates with action 602, where user data is distributed with erasure coding. For example, the user data could be distributed across the storage nodes of a storage cluster using one or more erasure coding schemes.”);
encoding the payload of data, wherein the encoded data payload comprises a plurality of encoded data payload portions(fig 6:602; col 12 ln 39-44 “The method initiates with action 602, where user data is distributed with erasure coding. For example, the user data could be distributed across the storage nodes of a storage cluster using one or more erasure coding schemes.”);
selecting two or more secondary storage units from a plurality of secondary storage units coupled to the data storage system(col 13; ln 5-12 “In some embodiments erasure coding types include double redundancy, in which case, with two failed storage nodes, a remaining storage node has readable user data. Erasure coding types could include error correcting code allowing loss of two bits out of a code word, with data distributed across storage nodes so that the data can be recovered despite loss of two of the storage nodes.”), wherein:
each of the encoded data payload portions are assigned to corresponding secondary storage units from the two or more secondary storage units(col 13; ln 5-12 “In some embodiments erasure coding types include double redundancy, in which case, with two failed storage nodes, a remaining storage node has readable user data. Erasure coding types could include error correcting code allowing loss of two bits out of a code word, with data distributed across storage nodes so that the data can be recovered despite loss of two of the storage nodes.”); and
sending the plurality of encoded data payload portions to the two or more selected secondary storage units for storage, wherein the first secondary storage unit is one of the two or more selected secondary storage units, each encoded data payload portion is sent to the corresponding assigned secondary storage unit from the two or more selected secondary storage units,(col 13; ln 5-12 “In some embodiments erasure coding types include double redundancy, in which case, with two failed storage nodes, a remaining storage node has readable user data. Erasure coding types could include error correcting code allowing loss of two bits out of a code word, with data distributed across storage nodes so that the data can be recovered despite loss of two of the storage nodes.”), wherein:
a first encoded data payload portion sent to the first secondary storage unit is dropped(fig 6: 610; col 13 ln 12-16 “In a decision action 610, it is determined if the data is to be rebuilt. If the data should not be rebuilt, flow branches back to the action 602, in order to continue distributing user data with erasure coding.”)by the first secondary storage unit(fig 6: 606; col 12 ln 65-67 “If it is determined that two of the storage nodes are unreachable, flow continues to action 608): and
one or more other encoded data payload portions sent to one or more other selected secondary storage units of the two or more selected secondary storage units are written to the one or more other selected secondary storage units(fig 6: 610; col 13 ln 12-16 “In a decision action 610, it is determined if the data is to be rebuilt. If the data should not be rebuilt, flow branches back to the action 602, in order to continue distributing user data with erasure coding.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hutchinson to incorporate the erasure coding distribution of Hayes.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hutchinson -- a need for a solution for the issue of how to handle a loss of two or more storage nodes -- with Hayes providing a known method to 
However, Hutchinson and Hayes do not specifically teach a first encoded data payload portion sent to the first secondary storage unit is dropped by the first secondary storage unit. Hayes does teach not rebuilding the data, but does not go into detail about not rebuilding the data. 
On the other hand, Dhuse teaches 
A method of operating a data storage system(fig 13; par 81 “FIG. 13 is a diagram illustrating another embodiment of a method 1300 for execution by one or more computing devices in accordance with the present invention.”), the method comprising:
receiving an I/O request to write a payload of data(fig 10:1010; par 64 “FIG. 10 is a flowchart illustrating an example of storing data. The method 1000 begins at the step 1010 where a processing module (e.g., of a distributed storage and task (DST) client module) encodes data to produce a plurality of sets of encoded data slices utilizing a dispersed storage error coding function.”);
encoding the payload of data, wherein the encoded data payload comprises a plurality of encoded data payload portions(fig 10:1010; par 64 “FIG. 10 is a flowchart illustrating an example of storing data. The method 1000 begins at the step 1010 where a processing module ;
selecting two or more secondary storage units from a plurality of secondary storage units coupled to the data storage system(fig 10:1010; par 64 “FIG. 10 is a flowchart illustrating an example of storing data. The method 1000 begins at the step 1010 where a processing module (e.g., of a distributed storage and task (DST) client module) encodes data to produce a plurality of sets of encoded data slices utilizing a dispersed storage error coding function.”), wherein:
the plurality of secondary storage units includes a first secondary storage unit that is being serviced, the first secondary storage unit, while being serviced, is not excluded from being selected as one of the two or more secondary storage units(fig 13; par 94 “One example includes a computing device (e.g., a DS processing unit) writes a set of slices of error coded data. Due to disparities in capability and utilization of the various SUs (e.g., DS units) and/or network links they use, some SUs fall behind the others in regards to the processing of the received slices. The computing device may then make a decision to either operate at the speed of the slowest SU or SUs, or to forgo sending slices to all SUs.”), and
each of the encoded data payload portions are assigned to corresponding secondary storage units from the two or more secondary storage units(fig 10:1030; par 65 “The method 1000 continues at the step 1030 where the processing module outputs the one more sets of write slice requests to a set of SUs.”); and
sending the plurality of encoded data payload portions to the two or more selected secondary storage units for storage, wherein the first secondary storage unit is one of the two or more selected secondary storage units, each encoded data payload portion is sent to the corresponding assigned secondary storage unit from the two or more selected secondary storage units(fig 10:1030; par 65 “The method 1000 continues at the step 1030 where the processing module outputs the one more sets of write slice requests to a set of SUs.”), wherein:
a first encoded data payload portion sent to the first secondary storage unit is dropped by the first secondary storage unit(par 94 “Slices not written at the time of the write will need to be rebuilt, and thus the decision to drop slices can only be done if a threshold number has been successfully written to a threshold ( e.g., an information dispersal algorithm (IDA) threshold, write threshold, or other threshold) of SU s. Rebuilding slices imposes a cost of future network SU resources, so the computing device weighs the advantages of writing at the slower rate and not needing to rebuild, vs. writing at a faster rate to some sub-set of the SUs and rebuilding later.”): and
one or more other encoded data payload portions sent to one or more other selected secondary storage units of the two or more selected secondary storage units are written to the one or more other selected secondary storage units(fig 10:1030; par 65 “The method 1000 continues at the step 1030 where the processing module outputs the one more sets of write slice requests to a set of SUs.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hutchinson and Hayes to incorporate the selective rebuild of Dhuse.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hutchinson and Hayes -- a need for a solution for the issue of how to decide when to rebuild or not to rebuild in Hayes (fig6:610; col 13 “In a decision 
 
Regarding claim 2, Hutchison, Hayes, and Dhuse teaches
The method of claim 1, 
Hayes further teaches,
wherein encoding the payload of data comprises encoding the payload of data using erasure coding.(col 1 ln 27-32 “The plurality of storage nodes is configured to distribute the user data and metadata associated with the user data throughout the plurality of storage nodes such that the plurality of storage nodes maintain the ability to read the user data, using erasure coding, despite a loss of two of the plurality of storage nodes.”)

Regarding claim 7, Hutchison, Hayes, and Dhuse teaches
The method of claim 1, 
Hutchinson further teaches
further comprising marking for rebuilding any secondary storage unit of the two or more selected secondary storage units that did not successfully store one or more of the assigned encoded data payload portions sent to the secondary storage unit for storage(par 26 “In operation 201a drive is determined to be performing slowly and impacting I/O operations. This may be determined by applying some criteria to the maximum length of an overall I/O process on the RAID array. The drive is allowed to temporarily rest from the host workload and a number of tests and resets may be performed on the drive. The drive is marked as resting ( e.g., a resting drive).” Any drive that is failing will trigger this step.), wherein the mark for rebuilding is with respect to the one or more assigned encoded data payload portions.(par 26 “Marking the drive as resting may be performed by modifying a state of the drive or modifying one or more indicators, accessible to other drives in the RAID array.”)

Regarding claim 8, Hutchison, Hayes, and Dhuse teaches
The method of claim 7, wherein:
Hutchinson further teaches
the first secondary storage unit did not successfully store one or more corresponding assigned encoded data payload portions(par 26 “In operation 201a drive is determined to be performing slowly and impacting I/O operations. This may be determined by applying some criteria to the maximum length of an overall I/O process on the RAID array. The drive is allowed to temporarily rest from the host workload and a number of tests and resets may be performed on the drive. The drive is marked as resting ( e.g., a resting drive).” Any drive that is failing will trigger this step.); and
the first secondary storage unit is marked for rebuilding.(par 26 “Marking the drive as resting may be performed by modifying a state of the drive or modifying one or more indicators, accessible to other drives in the RAID array.”)

Regarding claim 9, Hutchison, Hayes, and Dhuse teaches
The method of claim 8, 
Hutchison further teaches
further comprising rebuilding data on the first secondary storage unit, after the first secondary storage unit has been serviced, with respect to the one or more assigned encoded data payload portions that were not successfully stored.(fig 2:206; par 38 “In some embodiments, a background operation is performed. In such instances, in operation 206, a background process consumes entries in the data structure and copies them from the distributed spare to the recovered drive, removing them from the data structure as the copies complete.”)

Regarding claim 10, Hutchison, Hayes, and Dhuse teaches
The method of claim 7, 
Hutchison further teaches
further comprising rebuilding data on any secondary storage unit marked for rebuilding.(fig 2:206; par 38 “In some embodiments, a background operation is performed. In such instances, in operation 206, a background process consumes entries in the data structure 

Regarding claim 11, Hutchison, Hayes, and Dhuse teaches
The method of claim 10, 
Hutchison further teaches
wherein rebuilding data on any secondary storage unit comprises: obtaining, from the two or more selected secondary storage units that are not marked for rebuilding, a complete amount of the encoded data payload portions;(fig2:206; par 82 “A background rebuild component 334 may also be provided for copying data from the distributed spare space to the recovered drive by referencing the data structure and using locks on the data structure to coordinate with incoming operations, and removing references in the data structure for successfully copied data to the recovered drive.”)
the plurality of recovery data payload portions includes the assigned encoded data payload portions that were not successfully stored by the secondary storage unit being rebuilt; (fig 2:206; par 38 “In some embodiments, a background operation is performed. In such instances, in operation 206, a background process consumes entries in the data structure and copies them from the distributed spare to the recovered drive, removing them from the data structure as the copies complete.”) and
sending the assigned encoded data payload portions that were previously unsuccessfully stored to the secondary storage unit being rebuilt for storage. (fig 2:206; par 38 “In some embodiments, a background operation is performed. In such instances, in operation 
However, Hutchison does not specifically teach a threshold amount of encoded data payload portions, or generating the rebuilt data.
On the other hand, Hayes teaches 
wherein rebuilding data on any secondary storage unit comprises: obtaining, from the two or more selected secondary storage units that are not marked for rebuilding, a threshold amount of the encoded data payload portions(fig 6:612; col 13 ln 26-32 “In the action 612, the data is recovered using erasure coding. This could be according to examples of erasure coding as discussed above, regarding the action 608. More specifically, the data is recovered from the remaining storage nodes, e.g., using error correcting code or reading from a remaining storage node, as appropriate.”);
responsive to obtaining the threshold amount of the encoded data payload portions(fig 6:608; col 13 ln 1-5 “In decision action 608, the user data is accessed in the remainder of the storage nodes, using erasure coding. It should be appreciated that user data refers to data originating from one or more users or client systems or other sources external to the storage cluster in some embodiments.”):
decoding the threshold amount of the encoded data payload portions into the payload of data(fig 6:612; col 13 ln 26-32 “In the action 612, the data is recovered using erasure coding. This could be according to examples of erasure coding as discussed above, regarding the action 608. More specifically, the data is recovered from the remaining storage ;
reencoding the payload of data into to reobtain the encoded data payload(fig 6:618; col 13 ln 44-45 ”In an action 618, the erasure coding scheme for rebuilding is determined.”), wherein:
the reobtained encoded data payload comprises the plurality of encoded data payload portions(fig 6:614,616,618; col 13 ln 35-45 ” In a decision action 614, it is  determine if the data should be read in parallel. In some embodiments, there is more than one data path ( e.g., as with double redundancy of data), and the data could be read in parallel across two paths. If the data is not to be read in parallel, flow branches to the action 618. If the data is to be read in parallel, flow branches to the action 616, in which the results are raced. The winner of the race is then used as the recovered data. In an action 618, the erasure coding scheme for rebuilding is determined.”), and
the plurality of encoded data payload portions includes erasure code information to rebuild the data payload portions that were not successfully stored by the secondary storage unit being rebuilt(col 13 ln 60-63 “In an action 620, the recovered data is written across the remainder of the storage nodes, with erasure coding.”); and
sending the assigned encoded data payload portions that were previously unsuccessfully stored to the secondary storage unit being rebuilt for storage. (col 13 ln 60-63 “In an action 620, the recovered data is written across the remainder of the storage nodes, with erasure coding.”)


The method of claim 11, 
Hutchison further teaches,
further comprising, responsive to data on the secondary storage unit being rebuilt successfully, removing the mark for rebuilding from the secondary storage unit.(par 38 “Where the resting drive is determined to have been brought back into use, as I/O operations are received, the data structure is checked, at operation 205. Where the updated data is referenced in the data structure, the new data is written to the distributed spare. For other data not referenced in the data structure, in operation 205, data is written into the recovered drive. In some embodiments, a background operation is performed. In such instances, in operation 206, a background process consumes entries in the data structure and copies them from the distributed spare to the recovered drive, removing them from the data structure as the copies complete.” To summarize, data still being in the data structure is the mark for rebuilding. Removing the data from the data structure upon restoring is removing the mark for rebuilding.)

Regarding claim 13, it is the non-transitory computer readable medium that stores a set of instructions that perform the method of claim 1 and is rejected for the same reasons.

Regarding claims 14,16,17,18,19 they are the non-transitory computer readable medium that stores a set of instructions that perform the method of claims 2,7,8,9,11 respectively and are rejected for the same reasons.


Regarding claims 20,21,23,24,25,26 they are the system that performs the method of claims 1,2,7,8,9,11 respectively and are rejected for the same reasons.

Regarding claim 27, it is the system that performs the method of claim 1 and is rejected for the same reasons.

Regarding claim 28, Hutchison teaches
A method of operating a data storage system, the method comprising:
receiving an I/O request to read a payload of data corresponding to an encoded data payload(fig 2:211; par 30 "In operation 211, the data structure is checked to determine if an I/O operation has been received for this strip of data since the drive has been marked as resting. "), wherein the encoded data payload comprises a plurality of encoded data payload portions(par 36 "The second is that the client does not provide all the data and the array has to calculate the update to parity. Typically, the remaining data may be read from disk and the array can calculate an incremental parity change and apply that, referred to as "parity increment". " calculating parity is an encoding.);
obtaining, from a plurality of secondary storage units coupled to the data storage system, a complete amount of the encoded data payload portions (fig2:206; par 82 “A background rebuild component 334 may also be provided for copying data from the distributed spare space to the recovered drive by referencing the data structure and using locks on the data structure to coordinate with incoming operations, and removing references in the data structure for successfully copied data to the recovered drive.”) , wherein:
the encoded data payload is stored on two or more secondary storage units from the plurality of secondary storage units(fig 2:216; par 34 "In such instances, the method may carry out the I/O operation 216 directly at the data of the distributed spare slot. If the data structure indicates that a write for the data has already been received since the drive was marked as resting, then the new host data may be written directly to the allocated distributed spare slot at the correct address. "), each of the encoded data payload portions is sent to corresponding assigned secondary storage units from the two or more secondary storage units(fig 1: 130,140,150; par 21 “A data operation reads or writes to a stride which is comprised of data strips and one or more parity strips, with each strip being on exactly one disk drive"), and
the two or more secondary storage units includes a first secondary storage unit that is being serviced(fig 2:202; par 27 "In operation 202, a data structure is provided for tracking reads and writes received for a drive that is marked as resting. The data structure may be any suitable resource in the storage system and many different implementations are envisaged.” fig 2:216; par 34 "In such instances, the method may carry out the I/O operation 216 directly at the data of the distributed spare slot. If the data structure indicates that a write for the data has already been received since the drive was marked as resting, then the new host data may be written directly to the allocated distributed spare slot at the correct address. "); wherein the first secondary storage unit has redirected a first encoded data payload portion sent to the first secondary storage unit(fig 2:216; par 34 "In such instances, the method may carry out the I/O operation 216 directly at the data of the distributed spare slot. If the data structure indicates that a write for the data has already been received since the drive was marked as resting, then the new host data may be written directly to the allocated distributed spare slot at ; and
responsive to obtaining the complete amount of the encoded data payload portions, decoding the complete amount of the encoded data payload portions into the payload of data (fig 2:206; par 38 “In some embodiments, a background operation is performed. In such instances, in operation 206, a background process consumes entries in the data structure and copies them from the distributed spare to the recovered drive, removing them from the data structure as the copies complete.”) using one or more encoded data payload portions other than the first encoded data payload portion dropped by the first secondary storage unit.(par 22 “using one or more encoded data payload portions other than the first encoded data payload portion dropped by the first secondary storage unit”)
However, Hutchison does not specifically teach a threshold amount of encoded data payload portions, or generating the rebuilt data.
On the other hand, Hayes teaches 
 A method of operating a data storage system, the method comprising:
receiving an I/O request to read a payload of data corresponding to an encoded data payload, wherein the encoded data payload comprises a plurality of encoded data payload portions(fig 6:602; col 12 ln 39-44 “The method initiates with action 602, where user data is ;
obtaining, from a plurality of secondary storage units coupled to the data storage system, a threshold amount of the encoded data payload portions(fig 6:612; col 13 ln 26-32 “In the action 612, the data is recovered using erasure coding. This could be according to examples of erasure coding as discussed above, regarding the action 608. More specifically, the data is recovered from the remaining storage nodes, e.g., using error correcting code or reading from a remaining storage node, as appropriate.”) that is less than the full amount of the plurality of encoded data payload portion(fig 6: 610; col 13 ln 12-16 “In a decision action 610, it is determined if the data is to be rebuilt. If the data should not be rebuilt, flow branches back to the action 602, in order to continue distributing user data with erasure coding.”), wherein:
the encoded data payload is stored on two or more secondary storage units from the plurality of secondary storage units, each of the encoded data payload portions is sent to corresponding assigned secondary storage units from the two or more secondary storage units(col 13; ln 5-12 “In some embodiments erasure coding types include double redundancy, in which case, with two failed storage nodes, a remaining storage node has readable user data. Erasure coding types could include error correcting code allowing loss of two bits out of a code word, with data distributed across storage nodes so that the data can be recovered despite loss of two of the storage nodes.”), 
the two or more secondary storage units includes a first secondary storage unit that is unreachable(fig 6:606; col 12 ln 65-67 “If it is determined that two of the storage nodes are unreachable, flow continues to action 608 ); wherein the first secondary storage unit has dropped a first encoded data payload portion sent to the first secondary storage unit(fig 6: 610; col 13 ln 12-16 “In a decision action 610, it is determined if the data is to be rebuilt. If the data should not be rebuilt, flow branches back to the action 602, in order to continue distributing user data with erasure coding.”): and
responsive to obtaining the threshold amount of the encoded data payload portions(fig 6:608; col 13 ln 1-5 “In decision action 608, the user data is accessed in the remainder of the storage nodes, using erasure coding. It should be appreciated that user data refers to data originating from one or more users or client systems or other sources external to the storage cluster in some embodiments.”), decoding the threshold amount of the encoded data payload portions into the payload of data using one or more encoded data payload portions other than the first encoded data payload portion dropped by the first secondary storage unit(fig 6:612; col 13 ln 26-32 “In the action 612, the data is recovered using erasure coding. This could be according to examples of erasure coding as discussed above, regarding the action 608. More specifically, the data is recovered from the remaining storage nodes, e.g., using error correcting code or reading from a remaining storage node, as appropriate.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hutchinson to incorporate the erasure coding distribution of Hayes.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hutchinson -- a need for a solution for the issue of how to handle a loss of two or more storage nodes -- with Hayes providing a known method to solve a similar problem. Hayes provides “The plurality of storage nodes is configured to distribute the user data and metadata associated with the user data throughout the plurality of 
However, Hutchinson and Hayes do not specifically teach a first encoded data payload portion sent to the first secondary storage unit is dropped by the first secondary storage unit. Hayes does teach not rebuilding the data, but does not go into detail about not rebuilding the data. 
On the other hand, Dhuse teaches 
 A method of operating a data storage system(fig 13; par 81 “FIG. 13 is a diagram illustrating another embodiment of a method 1300 for execution by one or more computing devices in accordance with the present invention.”), the method comprising:
receiving an I/O request to read a payload of data corresponding to an encoded data payload(fig 10:1010; par 64 “FIG. 10 is a flowchart illustrating an example of storing data. The method 1000 begins at the step 1010 where a processing module (e.g., of a distributed storage and task (DST) client module) encodes data to produce a plurality of sets of encoded data slices utilizing a dispersed storage error coding function.”), wherein the encoded data payload comprises a plurality of encoded data payload portions(fig 10:1010; par 64 “FIG. 10 is a flowchart illustrating an example of storing data. The method 1000 begins at the step 1010 where a processing module (e.g., of a distributed storage and task (DST) client module) encodes data to produce a plurality of sets of encoded data slices utilizing a dispersed storage error coding function.”);
obtaining, from a plurality of secondary storage units coupled to the data storage system(fig 10:1010; par 64 “FIG. 10 is a flowchart illustrating an example of storing data. The method 1000 begins at the step 1010 where a processing module (e.g., of a distributed storage and task (DST) client module) encodes data to produce a plurality of sets of encoded data slices utilizing a dispersed storage error coding function.”), a threshold amount of the encoded data payload portions that is less than the full amount of the plurality of encoded data payload portion(fig 13; par 94 “One example includes a computing device (e.g., a DS processing unit) writes a set of slices of error coded data. Due to disparities in capability and utilization of the various SUs (e.g., DS units) and/or network links they use, some SUs fall behind the others in regards to the processing of the received slices. The computing device may then make a decision to either operate at the speed of the slowest SU or SUs, or to forgo sending slices to all SUs.”), wherein:
the encoded data payload is stored on two or more secondary storage units from the plurality of secondary storage units(fig 10:1030; par 65 “The method 1000 continues at the step 1030 where the processing module outputs the one more sets of write slice requests to a set of SUs.”),
each of the encoded data payload portions is sent to corresponding assigned secondary storage units from the two or more secondary storage units(fig 10:1030; par 65 “The method 1000 continues at the step 1030 where the processing module outputs the one more sets of write slice requests to a set of SUs.”), 
the two or more secondary storage units includes a first secondary storage unit that is running slowly; wherein the first secondary storage unit has dropped a first encoded data payload portion sent to the first secondary storage unit(fig 13; par 94 “One example includes a computing device (e.g., a DS processing unit) writes a set of slices of error coded data. Due to disparities in capability and utilization of the various SUs (e.g., DS units) and/or network links they use, some SUs fall behind the others in regards to the processing of the received slices. The computing device may then make a decision to either operate at the speed of the slowest SU or SUs, or to forgo sending slices to all SUs.”): and
responsive to obtaining the threshold amount of the encoded data payload portions, decoding the threshold amount of the encoded data payload portions into the payload of data using one or more encoded data payload portions other than the first encoded data payload portion dropped by the first secondary storage unit(par 94 “Slices not written at the time of the write will need to be rebuilt, and thus the decision to drop slices can only be done if a threshold number has been successfully written to a threshold ( e.g., an information dispersal algorithm (IDA) threshold, write threshold, or other threshold) of SU s. Rebuilding slices imposes a cost of future network SU resources, so the computing device weighs the advantages of writing at the slower rate and not needing to rebuild, vs. writing at a faster rate to some sub-set of the SUs and rebuilding later.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hutchinson and Hayes to incorporate the selective rebuild of Dhuse.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hutchinson and Hayes -- a need for a solution for the issue of how to decide when to rebuild or not to rebuild in Hayes (fig6:610; col 13 “In a decision action 610, it is determined if the data is to be rebuilt.”) -- with Dhuse providing a known 
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200310932 A1(Hutchison) ,  US 10671480 B2(Hayes), and US 20170123920 A1 (Dhuse) in view of US 20200192758 A1 (Pletka).
Regarding claim 3, Hutchison, Hayes, and Dhuse teaches
The method of claim 1, 
However, Hutchison and Hayes does not specifically teach basing the selection of the two or more secondary storage units on current or historical capacity utilization of the plurality of secondary storage units
On the other hand, Pletka teaches 
A method of adaptive placement of parity information within a storage environment(abstract “Embodiments for adaptive placement of parity information within Redundant Array of Independent Disks (RAID) stripes in a computer storage environment.”)
wherein selecting two or more secondary storage units from the plurality of secondary storage units is based on: current or historical capacity utilization of the plurality of secondary storage units(par 76 “Thus, knowing that the storage devices perform compression independently and that data blocks generally compress more efficiently than parity blocks, this information can be utilized to improve overall capacity usage of the storage system by changing the way how data and parity are distributed on the storage devices by favoring the placement of parity data on the one or more storage devices with the lowest ( or a low) amount of physical space currently used with respect to the other storage devices in the system.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hutchison, Hayes, and Dhuse to incorporate the current capacity utilization of the plurality of secondary storage units of Pletka.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hutchison, Hayes, and Dhuse -- a need for a solution for the issue of how to ensure each storage unit has enough space during data and parity placement(Pletka par 10 “Knowing that data blocks compress better than parity blocks and the compressibility of data depends on the entropy in the data, the compression ratio of each data and parity block written is not predictable. Therefore, the RAID array may run out of space because the physical space of a single storage device is exceeded while a large amount of storage space on other storage devices in the array may still be unused.”) -- with Pletka providing a known method to solve a similar problem. Pletka provides “various embodiments for adaptive placement of parity information within RAID stripes, by a processor or hardware controller”(Pletka par 11)
 
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200310932 A1(Hutchison), US 10671480 B2(Hayes), and US 20170123920 A1 (Dhuse) in view of US 10324782 B1 (Dorfman).

Regarding claim 4, Hutchison, Hayes, and Dhuse teaches
The method of claim 1, 
However, Hutchison, Hayes, and Dhuse do not specifically teach what servicing the first secondary storage unit comprises.
On the other hand, Dorfman teaches 
A storage system with a secondary storage unit undergoing service(col 1 ln 32-36 “Described herein are embodiments of a hiccup management scheme that can allow a storage system to maintain low latencies on client I/0 when a storage device is temporarily unavailable.”)
wherein servicing the first secondary storage unit comprises: performing garbage collection on the first secondary storage unit's physical blocks.(col 6 ln 6-10 “If the first SSD 306a is performing internal processing (e.g., garbage collection) at the time of the read/write, the read/write may timeout ("Step 3").”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hutchison, Hayes, and Dhuse to incorporate the temporary outage servicing of Dorfman.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hutchison, Hayes, and Dhuse -- a need for a solution for the issue of how to handle temporary outages to improve read and write 
 
Claims 5,6,15,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200310932 A1(Hutchison), US 10671480 B2(Hayes), and US 20170123920 A1 (Dhuse) in view of US 20170249203 A1 (Motwani).

Regarding claim 5, Hutchison, Hayes, and Dhuse teaches
The method of claim 1, 
However, although Hutchison, Hayes, and Dhuse handles when servicing is occurring, Hutchison, Hayes, and Dhuse do not specifically teach initiating the servicing of the first secondary storage unit.
On the other hand, Motwani teaches 
A method of monitoring and scheduling maintenance actions in a storage network(abstract “Monitoring the health status of a distributed storage network (DSN) and scheduling maintenance tasks relating to identified memory failures.”); further comprising:
determining that the first secondary storage unit has a servicing operation to be performed(fig 10:86; par 53 “For each storage unit, the method continues at step 86 where the processing module determines required repairs based on the status information.”); and
responsive to determining that the first secondary storage unit has a servicing operation to be performed, initiating servicing of the first secondary storage unit(fig 10:92,94; “The method continues at step 92 where the processing module sends a corresponding repair plan to each of the storage units requiring repairs. Repair plan information may further be transmitted to one or more service operators identified for perfoming the desired repairs.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hutchison, Hayes, and Dhuse to incorporate the scheduling of services of Motwani.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hutchison, Hayes, and Dhuse -- a need for a solution for the issue of how to prevent errors from happening(Motwani par 10 “For instance, as more disks are added to the array, the probability of a disk failure rises, which may increase maintenance costs. When a disk fails, for example, it needs to be manually replaced before another disk(s) fails and the data stored in the RAID system is lost.”) -- with Motwani providing a known method to solve a similar problem. Motwani provides a way to “facilitating maintenance tasks in a dispersed storage network.”(Motwani par 5)

Regarding claim 6, Hutchison, Hayes, Dhuse, and Motwani teaches
The method of claim 5, 
Motwani further teaches
wherein determining that the first secondary storage unit has a servicing operation to be performed is based on determining that: the first secondary storage unit has failed(par 53 “For each storage unit, the method continues at step 86 where the processing module determines required repairs based on the status information. For example, the processing module indicates a memory replacement operation is needed when a memory has failed.”)

Regarding claim 15 it is the non-transitory computer readable medium that stores a set of instructions that perform the method of claim 5 and is rejected for the same reasons.
Regarding claim 22 it is the system that performs the method of claim 5 and is rejected for the same reasons.

Response to Arguments
Applicant’s arguments, see remarks pg 17, filed 01/04/2022, with respect to the objection to claim 20 have been fully considered and are persuasive.  The objection of 09/30/2021 has been withdrawn. 
Applicant’s arguments, see remarks pg 17-20, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1-28 under 35 USC 103 in view of Hutchison and Hayes have been fully considered and are not persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Hutchison, Hayes, and Dhuse.
With respect to the independent claims, the applicant has argued that Hutchison and Hayes does not teach limitation “a first encoded data payload portion sent to the first secondary storage unit is dropped by the first secondary storage unit”. The examiner 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170090767 A1 - Poston - uses a backup during replacements
US 8661218 B1 - Piszczek - reads N-1 parts, and generates the last Nth part from parity. 
US 20190303008 A1 - Bennett - US 11010076 B2 - Bennett - asymetric read/write operations
US 8621142 B1 - Miller - busy status drives use raid reconstruction to avoid, along with careful scheduling for writes and erasures. - focuses on reads.
US 10324782 B1 - Dorfman - manages hiccups in storage arrays. 
US 20160334999 A1 - Um - if drive is busy, retrieves data from other non-busy disks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113